Citation Nr: 0214485	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Propriety of an apportionment of the veteran's compensation 
benefits on behalf of his estranged spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from January 1943 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 special apportionment 
decision by the RO that granted the veteran's spouse an 
apportionment of the veteran's compensation benefits in the 
monthly amount of $200.00.  Each party was notified of the 
RO's decision in a letter dated that same month.  The veteran 
filed a notice of disagreement (NOD) in October 2000.  
Thereafter, in November 2000, the RO issued the veteran a 
statement of the case (SOC).  A substantive appeal was 
received from the veteran in December 2000.  A copy of the 
SOC was sent to his spouse in March 2001.  

When the veteran submitted his substantive appeal, he 
requested a hearing at the RO before a decision review 
officer.  In a letter dated in February 2001, the RO informed 
the veteran that he was being scheduled for a personal 
hearing at the RO in March 2001.  The record indicates that 
such a hearing was conducted as scheduled.  The RO, however, 
did not inform the veteran's spouse of the content of the 
veteran's substantive appeal or of the veteran's request for 
a hearing.  A supplemental SOC (SSOC) was issued to the 
veteran's spouse in June 2001.  This represented the first 
notification to her of the fact that an appeal had been filed 
and a hearing held.  

This case is considered a simultaneously contested claim 
because allowance of the veteran's appeal could result in a 
loss of benefits to the veteran's spouse.  38 C.F.R. 
§ 20.3(p) (2002).  As a simultaneously contested claim, 
special procedures are required.  Specifically, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim, of the right and time limit 
for initiating an appeal, and of hearing and representation 
rights.  38 C.F.R. § 19.100 (2002).  After the filing of a 
NOD, all interested parties will be furnished with a copy of 
the SOC.  38 C.F.R. § 19.101 (2002).  Thereafter, when a 
substantive appeal is filed, the content of the substantive 
appeal will be furnished to the other contesting party to the 
extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim.  38 C.F.R. § 19.102 
(2002).  Furthermore, if a hearing is scheduled for any party 
to a simultaneously contested claim, the other contesting 
claimant and his or her representative, if any, will be 
notified and afforded an opportunity to be present.  
38 C.F.R. § 20.713(a) (2002). 

This case must be remanded because the RO failed to comply 
with the contested claim procedures.  Specifically, the RO 
did not provide the veteran's spouse with notification of the 
pertinent content of the veteran's substantive appeal, and of 
the scheduled March 2001 hearing.  Consequently, she was not 
afforded the opportunity to attend or present argument at 
such a hearing.  Because due process required that the 
veteran's estranged spouse be afforded the opportunity to be 
present at that March 2001 hearing, the RO should notify each 
party to determine if either wants another hearing at which 
each party has the right to attend.  

Accordingly, to ensure that all due process requirements have 
been fulfilled, the case is REMANDED to the RO for the 
following:

1.  The veteran's spouse should be 
specifically furnished with the content 
of the veteran's substantive appeal to 
the extent it contains information which 
could directly affect the payment of an 
apportioned benefit.  She should be given 
opportunity to respond.

2.  The RO should obtain from both the 
appellant and the veteran's spouse 
updated financial statements containing 
an itemized list of his or her individual 
assets, monthly income, and expenses. 

3.  The RO should contact the veteran and 
the veteran's spouse and ask whether 
either party wants the RO to schedule a 
hearing where both may appear and present 
opposing argument and evidence.  
38 C.F.R. § 20.713(a) (2002).  Any 
requested hearing should be scheduled and 
both should be notified of the place and 
time.

4.  Following completion of the 
foregoing, the RO should ensure that it 
has complied with all simultaneously 
contested claims procedures as set forth 
in 38 C.F.R. §§ 19.100, 19.101, 19.102 
(2002).  Whether another hearing is held 
or not, the veteran's spouse should be 
furnished with a copy of the March 2001 
hearing transcript and she should be 
given an opportunity to respond to this 
evidence.

5.  After completion of the above 
development and if additional evidence is 
associated with the claims file that was 
not previously considered by the RO, then 
the RO should re-adjudicate the claim.  A 
SSOC should be issued and furnished to 
both the veteran and his spouse.

After the appellant and the veteran's spouse have been given 
an opportunity to respond to the SSOC, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of either party until he or 
she receives further notice.  The purpose of this remand is 
to obtain clarifying information and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant and the veteran's spouse 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

